Citation Nr: 0328786	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  98-02 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating for a service-connected 
psychiatric disability, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to March 
1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision by the RO.  

In August 1999, the Board remanded the case to the RO for 
further development and adjudication.   



REMAND

As noted hereinabove, in August 1999, this matter was 
remanded to the RO for further development, to include the 
accomplishment of a VA psychiatric examination, which was 
indeed accomplished in January 2000.  

As the examination was accomplished over three years ago (it 
appears that, for whatever reason, the claims folder was 
misplaced or that action in this matter was otherwise delayed 
following the examination), the Board finds that the veteran 
should be scheduled for a current VA psychiatric examination 
in order to determine the nature and severity of his service-
connected PTSD.  

The Board also notes that during the pendency of the appeal - 
and subsequent to the Board's August 1999 remand - the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA or 
Act), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The Act and its implementing regulations (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2003); 66 Fed. Reg. 45620 
(to be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. 38 U.S.C.A. § 5103 (West 2003); 38 
C.F.R. § 3.159(b) (2003).  

Along these lines, it is pointed out that, in May 2003, the 
RO sent the veteran a letter (with a copy sent to his 
representative) informing him of the evidence needed to 
support his claim.  The RO requested that any such evidence 
be submitted within thirty days but also informed him that he 
could take up to a year to submit this evidence.  See 
38 C.F.R. § 3.159(b)(1) (2003).  

In a decision promulgated on September 22, 2003, however, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should have the veteran 
scheduled for a VA psychiatric 
examination to determine the nature and 
current severity of his service-connected 
psychiatric disorder.  All indicated 
tests and studies are to be performed, 
and the claims folder is to be made 
available to the examiner prior to the 
examination.  All clinical findings 
should be reported in detail.  

3.  The RO should undertake any 
additional development action required 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  

4.  Then, the RO should readjudicate the 
veteran's claim for an increased 
evaluation for his service connected 
psychiatric disorder in light of all the 
evidence of record.  If any action 
remains adverse to the veteran, then he 
and his representative should be 
furnished a Supplemental Statement of the 
Case and given the appropriate 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



